department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b01 sca-153339-01 uilc internal_revenue_service national_office significant service_center advice memorandum for t richard sealy iii associate area_counsel cc sb aus from pamela w fuller senior technician reviewer cc pa apjp b01 subject computing interest on large corporate underpayments this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue what date is the applicable_date for computing sec_6621 interest hot_interest on a large_corporate_underpayment of tax that was proposed in a second 30-day_letter where the taxpayer did not fully pay the amount reflected in the first 30-day_letter within thirty days conclusion the applicable_date was established thirty days after the issuance of the first day letter once triggered the applicable_date is effective for all subsequent underpayments determined for that year the fact that the second underpayment did not exist when the applicable_date arose is not relevant accordingly because the second 30-day_letter was mailed after the applicable_date it is appropriate to use the sec_6621 interest rate beginning from the date that tax become both due and unpaid and ending the date that such tax was completely paid facts sca-153339-01 in the hypothetical that you provided taxpayer tp is a c_corporation tp’s tax_return was examined by the irs and on date the irs issued a day letter to tp asserting a deficiency of dollar_figure on date the irs and tp agreed to a settlement of this deficiency for dollar_figure tp paid this deficiency on date the irs calculated underpayment interest that accrued from the date tp’s tax was due through date at the normal corporate underpayment interest rate from date through date the irs calculated underpayment interest at the sec_6621 large_corporate_underpayment rate hot_interest on tp’s tax_return tp claimed a net_operating_loss and carried this loss back to as a result of the carryback tp claimed that it was entitled to a dollar_figure refund for its tax_year the irs processed this claim and issued a dollar_figure refund to tp on date the irs examined the claimed net_operating_loss and disallowed most of the loss that had been carried back to on date the irs issued a second 30-day_letter to tp proposing a dollar_figure deficiency for its tax_year tp does not appear to dispute this deficiency in calculating the interest that tp owed for the deficiency reflected in the second 30-day_letter the irs used the normal corporate underpayment interest rate for interest that accrued from date through date for interest that accrued from date through the date the dollar_figure deficiency was paid the irs calculated underpayment interest at the hot_interest rate tp filed a claim for the return of interest with respect to the overpayment it claimed on its tax_return in processing this claim the irs determined that it should have used the hot_interest underpayment rate in calculating interest that accrued from date through the date the deficiency from the second 30-day_letter was paid tp disputes this determination and argues that the hot_interest underpayment rate should only apply from date through the date that the deficiency from the second 30-day_letter was paid law and analysis sec_6601 requires that interest be paid if any amount of tax is not paid on or before the last date prescribed for payment the last date prescribed for payment is the date mandated by chapter of the internal_revenue_code without regard to any extensions of time for payment of any outstanding tax i r c sca-153339-01 sec_6601 the internal_revenue_code requires that a corporation file an income_tax return sec_6012 in the case of a corporation that is using a calendar_year a corporation must file a tax_return by march of the following year sec_6072 in this case tp’s year is at issue tp is a corporation and is filing its returns based on a calendar_year accordingly tp was required to file its income_tax return by date in the case of a corporation the general underpayment rate is the federal short- term rate plu sec_3 percentage points sec_6621 and b the federal_short-term_rate is determined by the secretary in accordance with sec_1274 the first month for each calendar_quarter and is rounded to the nearest full percent sec_6621 and where a corporation has a large_corporate_underpayment for any period after the applicable_date the interest rate for all interest that accrues after the applicable_date increases to the federal_short-term_rate plu sec_5 percent sec_6621 this interest rate is also known as hot_interest a large_corporate_underpayment is an underpayment_of_tax that exceeds dollar_figure for any single taxable_period here the taxable_period at issue is tp was mailed two separate 30-day letters with respect to two separate deficiencies for the deficiency in the first 30-day_letter is dollar_figure the deficiency in the second 30-day_letter is dollar_figure the applicable_date is the thirtieth day after the earlier of the mailing of the first letter of proposed deficiency which allows the taxpayer an opportunity for administrative review 30-day_letter or the mailing of the notice_of_deficiency sec_6621 and ii sec_301_6621-3 and ii tp was mailed two separate 30-day letters with respect to its tax_year the first one was mailed on date and the second 30-day_letter was mailed on date there is no indication that a notice_of_deficiency was ever mailed to tp with respect to its tax_year thirty days after date is date accordingly the applicable_date for a large_corporate_underpayment is date if the amount reflected in the notice was not paid in full by that date tp and the irs agreed on date that the deficiency for tp’s tax_year was dollar_figure tp did not fully pay this liability until date accordingly the interest rate for the dollar_figure deficiency from date through date is the federal short term rate plu sec_3 percent the interest rate from date through date is the federal short term rate plu sec_5 percent sca-153339-01 the irs issued a second 30-day_letter to tp on date and proposed a dollar_figure deficiency the deficiency is based on the irs’s disallowance of a large portion of a carryback loss from to tp had received a refund on date in the amount of dollar_figure as a result of this loss at issue is the date hot_interest begins to run with respect to this dollar_figure deficiency_interest under sec_6601 begins running when a tax becomes both due and unpaid 588_f2d_342 2d cir here as of date tp had fully paid its tax_liability tp did not become unpaid with respect to the second deficiency until the irs issued the dollar_figure refund to tp on date thus date is the date that there was tax that was both due and unpaid with respect to tp’s tax_year accordingly interest on the deficiency began to accrue on date as described above the sec_6621 rate otherwise known as hot_interest applies to large corporate underpayments that are outstanding for periods after the applicable_date sec_6621 the applicable_date is the thirtieth day after the earlier of the mailing of the first 30-day_letter or the mailing of the notice_of_deficiency sec_6621 and ii sec_301_6621-3 and ii in addition the deficiencies from both the first 30-day_letter and the second 30-day_letter are underpayments of income_tax a letter or notice relating to a particular type of tax creates an applicable_date only for that type of tax for example a letter or notice with respect to futa_tax will not create an applicable_date with respect to income_tax for the same taxable_year sec_301_6621-3 in this case the first 30-day_letter was mailed on date tp states that the first letter should be disregarded as the applicable_date for computing interest on the second deficiency because such deficiency was not unpaid at the time the first 30-day_letter was issued a 30-day_letter will be disregarded for purposes of determining the applicable_date where a taxpayer fully pays the amount provided in the 30-day_letter within thirty days of the date that the 30-day_letter was sent or where the irs has withdrawn the 30-day_letter sec_6621 and sec_6621 flush language neither exception applies in this case here tp did not pay the amount in the first 30-day_letter within thirty days further the first 30-day_letter was not withdrawn by the irs because congress specifically provided that the applicable_date is triggered upon the issuance of the first 30-day_letter congress must have been aware that the irs may issue more than one 30-day_letter or notice_of_deficiency and intended that hot_interest would also apply to subsequently arising underpayments accordingly because both underpayments from are the same type of tax and tp failed to pay in full the amount listed as due on the first 30-day_letter hot_interest was triggered for all subsequent large corporate underpayments including the sca-153339-01 dollar_figure deficiency reflected in the second 30-day_letter consequently the sec_6621 interest rate will apply to the dollar_figure deficiency from date until the date it is paid this conclusion is also supported by sec_301_6621-3 example in example w is a c_corporation that filed its tax_return on date reporting an income_tax_liability of dollar_figure w however only paid dollar_figure when it filed its return on date the irs mailed a notice of assessment to w reflecting a balance due of dollar_figure w paid this balance on date on date the irs sent a notice_of_deficiency to w asserting an dollar_figure deficiency w petitioned this notice and the tax_court determined that w had a deficiency of dollar_figure the example states that w’s underpayment of dollar_figure which had been paid on date combined with the dollar_figure deficiency equals a large_corporate_underpayment further the example concludes that the applicable_date for computing hot_interest is date which is thirty days after the notice of assessment was mailed to w this is true even though w had fully paid the dollar_figure underpayment before the irs issued a notice_of_deficiency to w the example further states that had w paid the dollar_figure underpayment prior to date such notice would have been disregarded in the present case tp also failed to pay within thirty days the amount contained in the 30-day_letter that was mailed to it on date accordingly this day letter triggers the applicable_date for computing hot_interest with respect to tp’s tax_year the fact that tp paid the first deficiency and a subsequent deficiency later arose does not change the applicable_date for tp’s tax_year if you have any questions please contact the attorney assigned to this matter as 1for tax years that begin after date sec_6621 provides that notices or letters that do not have a deficiency or proposed deficiency of at least dollar_figure are to be disregarded for purposes of determining the applicable_date
